Citation Nr: 1108334	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  96-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for strabismus. 


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (the RO).

Procedural history

The Veteran served on active duty with the United States Navy from February 1967 to April 1971, with subsequent periods of active duty for training with the Naval Reserve.  He also served with the United States Coast Guard from August 1984 to November 1993.

In December 1993, the Veteran filed a claim of entitlement to service connection for strabismus, which was denied by the RO in the above-referenced June 1994 rating decision.  The Veteran initiated and perfected an appeal of this decision with the timely submission of his substantive appeal (VA Form 9) in December 1994.

The Veteran presented personal testimony before a Veterans Law Judge at a Travel Board hearing which was conducted at the St. Petersburg RO in May 1999.  A transcript of the hearing is associated with the Veteran's VA claims folder.

This case was remanded by the Board in July 1999 and August 2000 for additional evidentiary development, specifically to attempt to obtain the Veteran's service treatment records from his period of naval service.  The case was subsequently returned to the Board.

In March 2005, the Board solicited an expert medical opinion from an ophthalmologist with the Veteran's Health Administration (VHA) concerning an unresolved and complex medical matter in the case.  In April 2005, the Board received the requested VHA opinion.

In a decision dated January 9, 2006, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In July 2007, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  In that Joint Motion, the parties asserted that the Board had failed to provide adequate reasons and bases for its finding that service connection was not warranted for strabismus because it did not reconcile conflicting opinions offered in April 2005 by the VHA ophthalmologist. The parties also agreed that a remand was required to provide the Veteran with a VA medical opinion which addressed whether or not the Veteran's increase in strabismus symptomatology was due to the "natural progression of the disease."  See the July 2007 Joint Motion, pages 3-4.  An Order of the Court dated August 3, 2007, granted the motion and vacated the Board's decision.

The Board subsequently remanded the claim in February 2008 for additional evidentiary development.  The requested development was accomplished, and in November 2008 the RO issued a supplemental statement of the case (SSOC) which continued to deny the claim.  The case was subsequently returned to the Board.

In a decision dated September 10, 2009, the Board denied the Veteran's claim for entitlement to service connection for strabismus.  Subsequently, on June 8, 2010, the Board vacated the September 2009 decision in order to rule on a motion filed by the Veteran for extension of time to submit additional evidence or argument in support of his claim.  

In a July 2010 letter, the Veteran was notified that the Veterans Law Judge who conducted his May 2010 hearing was no longer employed by the Board.  He was given the option of having another hearing before a different Veterans Law Judge.  To date, the Veteran has not responded.  

In August 2010, the Veteran's attorney submitted additional evidence in support of the claim.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran's attorney included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Thus, the Board will consider the newly submitted evidence in the first instance.

In December 2010, the Board notified the Veteran's attorney that it was ruling on a September 2009 motion for additional time for submission of evidence.  Finding that good cause had been shown, the Board granted the motion and notified the attorney that she and the Veteran had 60 days to submit additional evidence.  In December 2010, the Veteran's attorney noted that she had previously submitted additional evidence in August 2010, was attaching copies of that evidence, and requested that the Board proceed with adjudication of the case.  

Issues not on appeal

In April 2008, the Veteran filed claims of entitlement to increased disability ratings for service-connected right shoulder arthritis, right hand arthritis, bilateral hearing loss and sinusitis and entitlement to service connection for left hand arthritis.  Those issues have not yet been addressed by the RO, and are referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (noting that the Board does not have jurisdiction of issues not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that the Veteran's strabismus is a congenital defect which pre-existed his military service.

2.  The competent medical evidence indicates that there was no worsening of the Veteran's pre-existing strabismus beyond its natural progression during his military service.


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to the presumption of soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2009); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  The Veteran's pre-existing strabismus was not aggravated by service; therefore, service connection for strabismus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2009); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veteran seeks entitlement to service connection for strabismus.

In the interest of clarity, the Board will first discuss certain preliminary matters.  The Board will then render a decision.

The Joint Motion for Remand

As was noted in the Introduction, this case has been the subject of a Court remand dated in August 2007.  Specifically, the parties to the July 2007 Joint Motion for Remand found that the Board failed to request that the VHA ophthalmologist reconcile conflicting nexus opinions offered in 2005 concerning whether the Veteran's pre-existing strabismus was aggravated beyond the natural progress of the disease during military service.

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.




Stegall consideration

As was alluded to in the Introduction, the Board most recently remanded the claim in February 2008.  (The parties to the Joint Motion did not identify any defects in the July 1999 or August 2000 remand instructions or the AOJ's compliance therewith.)  In essence, the Board instructed the agency of original jurisdiction (AOJ) to provide a VA opinion as to whether the Veteran's pre-existing strabismus was aggravated beyond its normal progression during active service.  The AOJ was then to readjudicate the claim.

In May 2008, a VA nexus opinion was obtained in accordance with the Board's remand instructions.  This recently-obtained medical evidence will be discussed below.  The RO subsequently readjudicated the claim in the November 2008 SSOC. Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate his or her claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Board's January 2006 decision contained an extensive discussion of the notice requirements of the VCAA, 38 U.S.C.A. § 5103.  See the Board's January 9, 2006 decision, pages 4-8.  The Court-adopted Joint Motion did not identify any defect in the Board's January 2006 decision regarding notice.

The Board is aware of the Court's often stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that the "Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"); Cerullo v. Derwinski, 1 Vet. App. 295, 200 (1991) (finding that one reason advanced by Court for statutory interpretation was that it would "help[ ] prevent the wasting of judicial time and resources").  In this case, neither party raised any concerns about the VCAA.  Nor did the Court.

Although the Court's August 2007 Order serves to vacate the Board's January 2006 denial and its legal efficacy, the Board's prior discussion nonetheless remains a matter of record which was clearly provided to the Veteran.  Examination of the now-vacated decision reveals that the Board clearly articulated the relevant law and regulations and discussed these legal provisions in the context of the evidence then of record.  In other words, through the Board's January 2006 decision, the Veteran has already had an extensive advisement of the evidence that would be required to substantiate this claim.

Subsequent to the Court's August 2007 Order, on October 15, 2007, the Board wrote to the Veteran, asking if there was any additional evidence and argument to submit.  This satisfies the "give us everything you've got" provision formerly contained in 38 C.F.R. § 3.159 which was referenced by the Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004). (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008). The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) (2010).

A VCAA letter was subsequently provided to the Veteran in March 2008 which provided additional VCAA notice.

It is abundantly clear from pleadings to the Court, the Joint Motion itself, and statements made to the Board that the Veteran and his attorney are fully aware of what is required under the VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (finding that VA has no further duty to notify a veteran of the evidence needed to substantiate his claim, or to assist him in obtaining evidence, in that no reasonable possibility exists that any further assistance would aid him in substantiating his claim).

Since the Board's January 2006 decision, there has been a significant recent Court decision concerning the VCAA affecting the Veteran's service connection claim which must be addressed by the Board.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess decision in the above-referenced March 2008 letter.  Moreover, elements (4) and (5), degree of disability and effective date, are rendered moot via the RO's denial of service connection.  In other words, any lack advisement as to those two elements is meaningless, because disability ratings and effective dates were not assigned.  The Veteran's claim of entitlement to service connection was denied based on element (3), connection between the Veteran's service and the claimed disability.  As explained above, he has received proper VCAA notice as to his obligations, and those of VA, with respect to that crucial element.

Because as discussed below the Board is denying the Veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The Board is of course aware of the Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears to stand for the proposition that VCAA notice must be sent prior to adjudication of an issue by the RO.  Crucially, the Veteran was provided with additional VCAA notice through the March 2008 VCAA letter and his claim was readjudicated in the November 2008 SSOC, after he was provided with the opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  Thus, any VCAA notice deficiency has been rectified, and there is no prejudice to the Veteran in proceeding to consider his claim on the merits.  Neither the Veteran nor his attorney has pointed to any prejudice resulting from the timing of the VCAA notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

With respect to the duty to assist, one of the reasons for remand, as stated in the July 2007 Joint Motion, was the Board's failure obtain a VA opinion concerning whether the Veteran's pre-existing strabismus was aggravated beyond its normal progression during service.  Such opinion was obtained pursuant to the Board's February 2008 remand.  The report of the VA examination reflects that the examiner reviewed the Veteran's VA claims folder and rendered an appropriate opinion in conformity with the Board's remand instructions.  The Board therefore concludes that the VA medical opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran and his attorney have not contended otherwise.

The RO has obtained some of the Veteran's service treatment records, as well as VA and private treatment records.

The Board notes that service treatment records from the Veteran's initial period of active duty have not been obtained despite multiple attempts to request said records from the National Personnel Records Center (NPRC).  Given the thorough efforts put forth by the RO to obtain the Veteran's records, the Board finds that additional efforts would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).

In summary, the Board finds that with respect to this issue VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has secured the services of an attorney, and presented testimony in a hearing before a Veterans Law Judge in May 1999.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).



Service connection - congenital defects

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VA General Counsel has held that service connection can be granted for congenital abnormalities which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) (a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexist claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition).

Analysis

The Veteran contends that working as a radar operator in service aggravated his pre-existing strabismus.  See the May 1999 hearing transcript, page 6.

The medical evidence of record indicates that the Veteran currently has strabismus, and the Board has already detailed in its prior decision that strabismus was a congenital defect which pre-existed service.  The Board also found that the Veteran sustained eye strain in service.  See the January 9, 2006, Board decision, page 14. The parties to the Joint Motion detailed no defect in this portion of the Board's analysis.  See the July 2007 Joint Motion, page 2.

Accordingly, the focus of this decision is whether the Veteran's strabismus was aggravated by service, to include consideration of eye strain sustained therein.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306; see also the July 2005 Joint Motion for Remand, pages 2-3.

The presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service.  See Maxson v. West, 12 Vet. App. 453 (1999); see also Sondel v. West, 13 Vet. App. 213 (1999).

There are several medical opinions of record which address the matter of aggravation.  As was noted in the Joint Motion, the April 2005 opinion of VHA ophthalmologist C.C. is contradictory.  Specifically, Dr. C.C. indicated that "there is no clear evidence that it is at least as likely as not that the Veteran's strabismus was aggravated by his military service."  However, he also noted that "[i]t is as least as likely as not that [the Veteran's] duties caused him to have an increase in symptoms as the prolonged visual tasks would tax the compensatory mechanisms that either kept his eyes aligned or free of diplopia."  Dr. C.C.'s April 2005 opinion is therefore inconclusive in nature and of little probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Also of record is a January 2006 private medical record which notes that the Veteran's strabismus was not service-related.  However, the examining ophthalmologist provided no rationale for the conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence). The January 2006 record is also not probative regarding the issue of aggravation.

Pursuant to the comments contained in the Joint Motion for Remand referenced above, the Board sought additional clarification as to this matter in May 2008.  After review of the Veteran's claims folder, the May 2008 VA examiner concluded that the Veteran's strabismus symptoms in service were:

as least as likely as not (50/50 probability) caused by or a result of [the] natural progression of the pre-existing condition . . . Diplopia is negligible in patients with congenital strabismus, assuming no surgical intervention, due to natural suppression of the affected eye.  Suppression was determined to be present in all previous exams.  It is reasonable to expect that persons in high stress situations, where visual concentration is at a premium, might experience some additional eyestrain-type symptoms when strabismus is present.  It is not expected that there would be any lasting effects from this eyestrain, however.

In short, the VA examiner stated that the Veteran's strabismus was not aggravated beyond its normal course due to service.

There is also another private opinion, from R.J.L, M.D. dated in October 2009.  Dr. L indicated that he examined the Veteran and noted the Veteran's assertion that his strabismus may have been caused or at least aggravated by his responsibilities in service as a radar and air control man.  Upon evaluation of the Veteran, Dr. L stated that the Veteran clearly has evidence of strabismus and opined that it was "at least as likely as not a condition that could have been aggravated by his service position in the military."  

Dr. L followed up with another letter in August 2010.  He clarified his earlier his previous letter by stating that the Veteran's strabismus was "at least as likely as not a condition that was aggravated by his service position in the military. . .it [was] as likely as not that [the Veteran's] in-service strabismus aggravation continued after service as a result of his service responsibilities."

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

The Board finds that the May 2008 VA examiner's opinion is more complete and thorough than Dr. L's.  The VA examiner not only reviewed the claims folder in reaching his conclusion, but also offered extensive reasoning and bases for his conclusion and cited to relevant medical principles.  On the other hand, Dr. L did not indicate that any records were reviewed in rendering his opinion.  In fact, his opinion appears to be solely based on the Veteran's contentions.  Additionally, Dr. L did not provide any reasons or bases in reaching his conclusion.  The Board finds that the May 2008 VA examination report is more probative than Dr. L's opinion. 

The Board notes the Veteran and his attorney's contentions that his pre-existing strabismus was aggravated during service.  It is well settled, however, that lay persons without medical training, such as the Veteran and his attorney, are not qualified to render medical opinions regarding medical matters such as etiology and nexus, which call for specialized medical knowledge.  See Espiritu v. Derwinski 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159.  Significantly, neither the Veteran nor his attorney provided a complete rationale for their contentions.  Therefore, the statements of the Veteran and his attorney are entitled to limited probative weight, and the Board finds that the May 2008 VA examination report is more probative with respect to the medical question presented herein.

The weight of the evidence of record indicates that there was no increase in pre-existing strabismus during service, and the Board finds that the presumption of aggravation is not for application.  See Jensen and Hunt, both supra.

In summary, for the reasons and bases stated above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  The benefit sought on appeal is accordingly denied.
ORDER

Service connection for strabismus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


